Citation Nr: 1427907	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  14-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for the service-connected nonthrombocytopenic capillary purpura.

2.  Entitlement to a rating higher than 30 percent for the service-connected hepatitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's nonthrombocytopenic capillary purpura is manifested by platelet count greater than 20,000, without active bleeding and without requiring treatment with medication and transfusions. 

2.  The Veteran's hepatitis is manifested by daily fatigue and malaise without anorexia, weight loss, hepatomegaly or incapacitating episodes.  

3.  The Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to a rating higher than 70 percent for nonthrombocytopenic capillary purpura have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7705 (2013).

2.  The requirements to establish entitlement to a rating higher than 30 percent for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).

3.  The requirements to establish entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Complete notice in this case was provided to the Veteran by a letter dated in January 2012, and he had ample opportunity to respond prior to the September 2012 rating decision on appeal.  In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded a VA medical examination in January 2012, immediately prior to the rating decision on appeal.  The Veteran does not assert, and subsequent VA treatment records do not suggest, that the Veteran's disabilities have increased in severity since that examination, and passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board accordingly finds that remand for additional VA examination is not required, and also finds the medical evidence of record is adequate for the purpose of adjudicating this appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability that has been continually rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Evaluation of nonthrombocytopenic capillary purpura

Nonthrombocytopenic capillary purpura is rated under the criteria of 38 C.F.R. § 4,117, Diagnostic Code (DC) 7705.  In relevant part, a rating of 70 percent is assigned for platelet count between 20,000 and 70,000, not requiring treatment, without bleeding.  A rating of 100 percent is assigned for platelet count of less than 20,000, with active bleeding, requiring treatment with medication and transfusions.

The Veteran has been rated at 70 percent for nonthrombocytopenic capillary purpura since March 1, 1958.  This rating is accordingly "protected" under 38 C.F.R. § 3.951(b).

The Veteran's present claim for an increased rating was received in December 2011.

The Veteran had a VA hematologic/lymphatic medical examination in January 2012.  The examiner noted the Veteran had been treated during service for nausea, vomiting and gastrointestinal (GI) bleeding with purpuric rash on the feet and legs; the diagnosis at the time was Schoenlein-Henoch purpura.  The examiner stated on examination that the Veteran had no current finding, signs or symptoms due to existence of or treatment for a hematologic or lymphatic disorder.  His platelet count in November 2011 was 210,000.  The Veteran did not have current anemia or thrombocytopenia.  The Veteran was not receiving continuous medication for control of symptoms; he had completed his medication regimen and was currently in a "watchful waiting" status.  The examiner diagnosed nonthrombocytopenic capillary purpura, currently in remission, and stated the disease did not impact the Veteran's ability to work because it was basically asymptomatic.  

The file contains an October 2012 letter from VA physician Dr. CN, who stated that the Veteran's platelet count in June 2012 was 186,000 and stable.
 
On review of the evidence above the Board finds the Veteran's platelet count is greater than 20,000 (210,000 in November 2011 and 186,000 in June 2012).  There is no indication of active bleeding or any requirement of treatment with medication and transfusions.  In fact, the VA examiner characterized the disease as "asymptomatic" and "in remission."  The Board accordingly has no basis on which to find the disease more closely approximates the schedular criteria for the next higher, 100 percent, rating at any time during the course of the claim. Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and generally provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the current findings would support only a noncompensable rating (see 38 C.F.R. § 4.118, DC 7805) and the protected 70 percent evaluation, therefore, is clearly adequate to address the current state of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In sum, based on the evidence and analysis above the Board has determined that the criteria for a rating higher than 70 percent for nonthrombocytopenic capillary purpura are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



Evaluation of hepatitis

Service connection for the Veteran's hepatitis was established in an April 1987 rating decision, evaluated as 30 percent disabling under 38 C.F.R. § 4.114, DC 7345 as in effect at that time.  The rating assigned was effective from February 3, 1986. 

The rating criteria for DC 7345 changed effective from July 2, 2001, well prior to the Veteran' present claim for increased rating.  In addition, a new diagnostic code was provided to specifically rate hepatitis C.  The new rating criteria under DC 7345 and 7354 do not provide for a 30 percent rating, but the Veteran has continued to be rated at that level as such rating is protected.  38 C.F.R. § 3.951(b).  

Under the current rating criteria for DC 7345 and DC 7354, a rating of 20 percent 
is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A rating of 40 percent is assigned for daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least four weeks but less than six weeks during the past 12-month period.  A rating of 60 percent is assigned for daily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period but not occurring constantly.  A rating of 100 percent is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain).

Note (1) to DC 7345 and DC 7354 states to evaluate sequelae such as cirrhosis or malignancy of the liver will be evaluated under an appropriate DC but to not use the same signs and symptoms as the basis for evaluation under DC 7345 or DC 7354 and under a DC for sequelae.  Note (2) states that for purposes of evaluation under this DC "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran's present claim for increased rating was received in December 2011.

The Veteran had a VA liver examination in January 2012.  The examiner noted the Veteran had a history of multiple blood transfusions when hospitalized for Schoenlein-Henoch purpura in 1957-1958; he was diagnosed with chronic active hepatitis in 1978 that was later recharacterized as hepatitis-C in the 1980s.  The Veteran complained of daily fatigue, malaise and arthralgia and of intermittent pain in the right upper quadrant (RUQ), but none of these symptoms were characterized as near-constant and debilitating.  The Veteran did not report anorexia, nausea, vomiting, weight loss or hepatomegaly and the examiner found no other symptoms of malnutrition.  The Veteran had been tried on interferon but this was discontinued secondary to elevated liver function tests (LFTs) and the Veteran was accordingly not currently receiving treatment; thus, continuous medication was not required for control of the Veteran's liver disease.   The Veteran reported no incapacitating episodes during the past 12 months.  The examiner stated the Veteran did not have signs and symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.        

The examiner diagnosed hepatitis-C and stated the occupational impairment caused by the disease was consistent complaint of fatigue and intermittent RUQ pain.  The examiner noted that due to the fatigue he would not be able to pursue a former career as a long-distance driver. 

The file contains an October 2012 letter from VA physician Dr. CN, who stated that a 2008 ultrasound was read as "changes of the liver consistent with mild cirrhosis" but a 2010 ultrasound did not note any liver changes.  The last liver biopsy in 1993 showed a mild increase in the number of inflammatory cells in the portal areas.  LFTs had not shown any abnormalities, but a June 2012 test for hepatitis-C was consistent with active infection.

The Veteran submitted a statement to VA in October 2012 asserting he had seen ultrasound liver scans and liver biopsy tests at the VA treatment center that revealed scarring and extensive liver damage.

Treatment records associated with VA's Compensation and Pension Record Interchange (CAPRI) include an abdominal ultrasound performed in December 2012 that compared the present study to prior studies in January 2010 and May 2007.  Regarding the liver, the impression was liver of normal size, contour and echotexture with no focal hepatic mass.  

A VA primary care clinic (PCC) note in CAPRI dated in May 2013 states the Veteran declined antiviral medication  (interferon) offered to him because of  previous adverse side effects; the Veteran had also rejected liver biopsies in the past.  Current LFTs and synthetic function test showed no indication of cirrhosis.  Alfa-fetoprotein (AFP) was normal as of January 2013 analysis.  Subsequent CAPRI PCC notes in November 2013 are essentially consistent with these observations.

Review of the evidence above shows the Veteran has complained of daily fatigue and malaise, but this is a symptom incorporated into the criteria for a 20-percent evaluation under the current rating criteria.  Evaluation at the higher 40 percent level is predicated on daily fatigue and malaise plus anorexia and minor weight loss and hepatomegaly, but there is no indication of anorexia (in fact, PCC notes show the Veteran to be "mildly obese") and the Veteran specifically denied weight loss 
or hepatomegaly on examination.  A higher evaluation may also be granted for incapacitating episodes having a total duration of at least six weeks during the 
past 12-month period, but during examination the Veteran denied having had any incapacitating episodes.  The Board accordingly finds the Veteran's disease does not more closely approximate the criteria for the higher rating at any point during the course of the claim.  Hart, 21 Vet. App. 505.

The Board has considered referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  Here, the rating criteria for hepatitis reasonably describe the Veteran's disability level and symptomatology and generally provide for additional or more severe symptoms than currently shown by the evidence.  The Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board has determined that the criteria for a rating higher than 30 percent for hepatitis are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Id. at 363.  

The Veteran's present claim for TDIU was received in December 2011.  He stated therein that he had two year of college and had worked for a firearms manufacturer from 1973 to 1978 in the capacity of customer service; thereafter he worked for an automobile dealership from 1978 to 1984 as a service technician.  The Veteran stated he left his last job because of his disability and that he had not attempted thereafter to obtain employment. 

The Veteran had a VA general medical examination in January 2012, performed by an examiner who reviewed the claims file.  The Veteran reported his biggest problem was chronic back pain and shortness of breath; he could only walk 200 yards before having to stop secondary to pain and shortness of breath.  If sitting, his legs bothered him and he became numb from back to toes.  His chronic fatigue caused him to be unable to perform more active job-related activities.  Following clinical examination the examiner stated the Veteran's service-connected nonthrombocytopenic capillary purpura was basically asymptomatic and did not cause any occupational impairment.  The service-connected hepatitis did cause occupational impairment due to fatigue and arthralgia; fatigue would make it difficult to continue as a long-distance driver.  The Veteran's ability to drive long distances was also impaired by narcotic medication taken for chronic back pain (per treatment records associated with CAPRI, chronic back pain is associated with a motorcycle accident in 1964).  The back pain also prevented periods of long standing or sitting; when combined with shortness of breath associated with (nonservice-connected) bronchiectasis the back pain prevented more active work.  


The file contains an October 2012 letter from VA physician Dr. CN, who stated 
the Veteran's service-connected medical conditions included hepatitis and thrombocytopenia; he also had chronic low back pain from spinal stenosis, herniated discs and degenerative joint disease (DJD).  The Veteran's DJD also involved his shoulders and hips.  The Veteran required narcotic pain relief for DJD; he also had hypertension that required two medications for effective control.  The Veteran had intermittent attacks of bronchitis associated with bronchiectasis and intermittent cough with phlegm production and dyspnea on exertion.  He had a history of prostate cancer that was not currently active.  The Veteran had GERD being treated with protein pump inhibitor medication.  

In his substantive appeal, received in April 2014, the Veteran asserted that nobody would hire him with his service-connected medical background, and that at 75 years of age he was no longer marketable.

On review of the evidence above, the Board finds that while the Veteran is unemployed, the most probative evidence does not establish that he is unemployable due solely to service-connected disabilities.  The Veteran has two service-connected disabilities:  nonthrombocytopenic capillary purpura, which is asymptomatic; and, hepatitis, which is associated with fatigue and malaise but is not shown to preclude gainful sedentary employment consistent with the Veteran's two years of college-level education.  In this regard, while the examiner noted the fatigue would impact the Veteran's ability to drive long distance, the Veteran's prior work history included customer service and service technician.  Moreover, he has two years of college education.  

The Veteran's age (over 75 years) and his nonservice-connected disabilities, primarily his back disability and bronchiectasis are noted to impact his employability, and the Veteran himself noted his age as a factor in his ability to obtain employment.  As noted, neither the Veteran's age nor nonservice-connected disabilities may be considered in determining entitlement to TDIU.  Thus, although his hepatitis C may impact employment in long-distance driving, there is no opinion of record indicating he is precluded from gainful employment in other areas, to include customer service.  

In sum, the Board finds the preponderance of the competent and probative evidence is against a finding that the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, render him unable to obtain or retain gainful employment, consistent with his education level and occupational history.  Accordingly, the claim for TDIU must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A rating higher than 70 percent for nonthrombocytopenic capillary purpura is denied.

A rating higher than 30 percent for hepatitis is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


